The petition for writ of certiorari is granted and the writ shall issue forthwith.
The stay previously ordered by this court is to remain in full force and effect until further order of this court.
The parties are directed to discuss the issues, among the other issues presented in the case, whether the review of a motion to vacate an interlocutory decree granting divorce is reviewable by certiorari or by appeal, and whether the case of Baton v. Baton, 109 R.I. 115, 281 A.2d 295 (1971) should be reconsidered.